DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
 
Claim Objections
Claims 6 and 18 are objected to because of the following informalities:  
Claim 6 states “…each of the at least one top extension or the at least one bottom extension abuts the at least one wall, extends between a first corner of the at least one wall, and a second corner of the at least one wall, and has a free edge…” The Examiner believes the claim is intended to say “…each of the at least one top extension or the at least one bottom extension abuts the at least one wall, extends between a first corner of the at least one wall[[,]] and a second corner of the at least one wall, and has a free edge…”
Claim 18 states “… an_interior space…” The Examiner believes the underscore is an amendment from a previous set of amended claims that was accidentally left in the current set of claims.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 says “…cutting each of the at least one top extension or the at least one bottom extension to create a first taper and a second taper in the at least one of the at least one top extension or at least one bottom extension...” This phrasing appears to be contradictory. The Examiner believes the claim is intended to state “… cutting each of the at least one top extension or the at least one bottom extension to create a first taper and a second taper in [[the at least one]] each of the at least one top extension or at least one bottom extension…” Further correction is required.
Claim 6 recites the limitation "the apparatus" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the extender" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation “an interior space of the extender” in line 15. The claim previously claims “an interior space” in line 3. It’s unclear if the “interior space” in line 15 is intended to be the same interior space or a different interior space for the one which is previously claimed. Further clarification is required.
Claim 7 recites the limitation “an interior space of the extender” in line 15. The claim previously claims “an interior space” in line 3. It’s unclear if the “interior space” in line 15 is intended to be the same interior space or a different interior space for the one which is previously claimed. Further clarification is required.
Claim 8 recites the limitation “an interior space of the first plurality of straight walls” in line 2. Claim 8 depends from claim 7 which claims “an interior space between the first plurality of walls”. It’s unclear if the “interior space” in claim 8 is intended to be the same interior space or a different interior space from that claimed in claim 7. Further clarification is required.
Claim 16 recites the limitation "the apparatus" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 states “… wherein at least one of (a) the first through fourth top extensions or (b) the first through fourth bottom extensions each include a first taper and a second taper…” in lines 43-44. However, claim 19 previously states that the first, second, third, and fourth bottom extensions each include two tapers. It is unclear if the “first taper and second taper” claimed in lines 43-44 are the same or different than the tapers previously claimed with regards to the first, second, third, and fourth bottom extensions. Claim 19 further states in lines 56-58 that “each first taper and second taper are pressed towards each other such that a portion of the interior space has 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-10, 12, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coalier et al. (US 4932930) (hereinafter Coalier).
Regarding Claim 1

	Coalier teaches an apparatus (below – Fig. 1a and 1d) comprising: a box (20) capable of being transformed to include a tapered structure that provides a universal fit inside a garbage receptacle when the transformed box is inserted into the garbage receptacle, wherein the box includes a plurality of straight walls (2-5), a second plurality of walls (12.2-12.5) adjacent to the plurality of straight walls, and a third plurality of walls (11.2-11.5) adjacent to the plurality of straight walls and opposite the second plurality of walls, wherein each wall of the second plurality of walls and the third plurality of walls abuts a straight wall of the plurality of straight 

    PNG
    media_image1.png
    454
    658
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    369
    380
    media_image2.png
    Greyscale


Regarding Claim 2

	Coalier teaches the plurality of straight walls (2-5), the second plurality of walls (12.2-12.5), and the third plurality of walls (11.2-11.5) box comprises a plurality of walls are configured to enclose an interior region of the box (Col. 5, Ln. 23-29).  

Regarding Claim 3

	Coalier teaches the box is further capable of being configured to be transformed to include a reinforcing structure (i.e. walls (11.2-11.5)) that are foldable (i.e. capable of being folded) into an interior space of the box.

Regarding Claim 4

	Coalier teaches the reinforcing structure (i.e. walls (11.2-11.5)) is configured to form a bottom wall of the box (Col. 5, Ln. 23-29).

Regarding Claim 5

	Coalier teaches the tapered structure (12.2-12.5) is configured to form a closable lid of the box (Col. 5, Ln. 23-29).

Regarding Claim 7

	Coalier teaches an apparatus (Fig. 1a and 1d) comprising: a first plurality of straight walls (2-5), wherein the first plurality of straight walls defines an interior space between the first plurality of walls; a second plurality of walls (12.2-12.5) adjacent to the first plurality of straight walls, wherein each wall of the second plurality of walls abuts an edge of a wall of the first plurality of straight walls, extends between a first corner of the wall of the first plurality of straight walls and a second corner of the wall of the first plurality of straight walls, and has a free edge, wherein each wall of the second plurality of walls has a first taper extending from the first corner to the free edge, and a second taper extending from the second corner to the free edge (as can be seen in the figures above), wherein the second plurality of walls is capable of forming a tapered section of the apparatus that extends inwardly with respect to the first plurality of walls 

Regarding Claim 8

	Coalier teaches the third plurality of walls (11.2-11.5) is foldable (i.e. capable of being folded) into an interior space of the first plurality of straight walls (2-5) such that the third plurality of walls abuts an inner surface of the first plurality of straight walls.  

Regarding Claim 9

	Coalier teaches the third plurality of walls (11.2-11.5) and the second plurality of tapered walls (12.2-12.5) are configured to fold such that the interior space is enclosed by the third plurality of walls and the second plurality of walls (Col. 5, Ln. 23-29).  

Regarding Claim 10

	Coalier teaches the apparatus is recyclable (i.e. cardboard, which is known to be recyclable) (Col. 4, Ln. 35-36).

Regarding Claim 12

	Coalier teaches the apparatus is configured to fold flat, as can be seen in Fig. 1a.

Regarding Claim 14

	Coalier teaches the third plurality of walls (11.2-11.5) is capable of being placed in an upright position parallel to the first plurality of straight walls (2-5).

Regarding Claim 15

	Coalier teaches the third plurality of walls (11.2-11.5) is configured to fold to form a bottom wall of the apparatus, and wherein the second plurality of tapered walls (12.2-12.5) is configured to fold to form a top wall of the apparatus to enclose the interior space (Col. 5, Ln. 23-29).  

Regarding Claim 19

	Coalier teaches an extender (Fig. 1a and 1d) capable of being used for a waste receptacle comprising: a first wall (2) comprising a first top edge, a first bottom edge, a first side edge, and a second side edge; a second wall (3) comprising a second top edge, a second bottom edge, a third side edge, and a fourth side edge; a third wall (4) comprising a third top edge, a third bottom edge, a fifth side edge, and a sixth side edge; a fourth wall (5) comprising a fourth top edge, a fourth bottom edge, a seventh side edge, and an eighth side edge; wherein the first side edge abuts the eighth side edge to form a first corner; wherein the second side edge abuts the third side edge to form a second corner; wherein the fourth side edge abuts the fifth side edge to form a third corner; wherein the sixth side edge abuts the seventh side edge to form a fourth corner; a first top extension (11.2) extending from the first top edge; wherein a width of the first .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coalier et al. (US 4932930) (hereinafter Coalier).
Regarding Claim 6

	Coalier teaches an extender (Fig. 1a and 1d) comprising: a single piece of material (1) having a first edge (shown at 19 – Fig. 1a) and a second edge (9) to form at least one top extension (11.2-11.5) extending from at least one wall and at least one bottom extension (12.2-12.5) extending from the at least one wall such that at least one of the at least one top extension and at least one bottom extension is foldable to abut the at least one wall, each of the at least one bottom extension having a first taper and a second taper (as can be seen in the figures above) in the a at least one bottom extension, such that, and such that the first taper extends from the first corner to the free edge and the second taper extends from the second corner to the free edge, wherein the at least one bottom extension is capable of creating a taper in a portion of an interior space of the extender when the extender is inserted into a waste receptacle such that as the apparatus is inserted into a waste receptacle, each first taper is pressed toward a second taper such that a portion of an interior space of the apparatus has a taper, and attaching the first edge and the second edge together such that the single piece of material defines the interior space, wherein the at least one top extension is foldable to form a top wall of a box that is perpendicular to and immediately adjacent to the at least one wall (2-5), and wherein the at least one bottom extension is foldable to form a bottom wall of the box that is perpendicular to and immediately adjacent to the at least one wall (Col. 4, Ln. 35 – Col. 5, Ln. 29).  
	Coalier does not teach the piece of material used to create the extender/apparatus is formed by cutting. However, the method of cutting a single piece of material to form a blank .

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coalier as applied to claim 7 above, and further in view of Muse (US 2011/0309208).
Regarding Claim 11

	Coalier teaches all the limitations of claim 7 as shown above.  Coalier teaches the tapered section (12.1-12.4) is formable along a folding line (14.2-14.5). Coalier does not teach the tapered section is formable along a perforation.  
	Muse teaches an apparatus (below – Fig. 1 and 5) having a series of panels (110) connected along bend lines (aka folding lines). Muse teaches that there are many different kinds of bend lines including a perforation or series of perforations (Paragraph [0027]).


    PNG
    media_image3.png
    643
    515
    media_image3.png
    Greyscale
   
    PNG
    media_image4.png
    439
    504
    media_image4.png
    Greyscale


Coalier and Muse are analogous inventions in the field of foldable blanks creating containers.  It would have been obvious to one skilled in the art at the time of filing to modify the folding line of Coalier with the teachings of the perforations of Muse as an art recognized alternative absent criticality or unexpected results. See MPEP 2143(I)(B).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coalier as applied to claim 7 above, and further in view of Muse (US 2011/0309208).
Regarding Claim 13

	Coalier teaches all the limitations of claim 7 as shown above.  Coalier does not teach the apparatus includes a water-resistant coating.  
	Belous teaches a tapered apparatus made of corrugated paper. Belous further teaches the tapered apparatus may be coated with a water-resistant substance (Col. 4, Ln. 44-48).  
Coalier and Belous are analogous inventions in the field of foldable paper blanks.  It would have been obvious to one skilled in the art at the time of filing to modify the apparatus of Coalier with the teachings of a water-resistant coating of Belous in order to enable the apparatus to better protect the apparatus from damage by water, which is a commonly known use of water-resistant coatings, specifically on paperboard blanks.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyea (US 2016/0031641) in view of Coalier et al. (US 4932930) (hereinafter Coalier).
Regarding Claim 16

	Boyea teaches a method for collecting waste materials, the method comprising: providing a receptacle for storing waste materials (50); providing a box (100) configured to be transformed 

    PNG
    media_image5.png
    495
    510
    media_image5.png
    Greyscale
	
    PNG
    media_image6.png
    719
    527
    media_image6.png
    Greyscale

	Boyea does not teach the box includes a plurality of straight walls, a second plurality of walls adjacent to the plurality of straight walls, and a third plurality of walls adjacent to the plurality of straight walls and opposite the second plurality of walls, wherein each wall of the second plurality of walls and the third plurality of walls abuts a straight wall of the plurality of straight walls and extends between a first corner of the straight wall and a second corner of the straight wall, and has a free edge, wherein each wall of the second plurality of walls or the third plurality of walls has a first taper extending from the first corner to the free edge, and a second taper extending from the second corner to the free edge, wherein as the apparatus is inserted into a waste receptacle, each first taper is pressed toward a second taper such that a portion of an interior space of the apparatus has a taper, wherein the second plurality of walls is foldable for 
	Coalier teaches a box (20) capable of storing waste materials capable of being transformed to include a tapered structure configured such that when the transformed box is inserted into the receptacle, the tapered structure provides a universal fit, wherein the box includes a plurality of straight walls (2-5), a second plurality of walls (12.2-12.5) adjacent to the plurality of straight walls, and a third plurality of walls (11.2-11.5) adjacent to the plurality of straight walls and opposite the second plurality of walls, wherein each wall of the second plurality of walls and the third plurality of walls abuts a straight wall of the plurality of straight walls and extends between a first corner of the straight wall and a second corner of the straight wall, and has a free edge, wherein each wall of the second plurality of walls has a first taper extending from the first corner to the free edge, and a second taper extending from the second corner to the free edge (as can be seen in the figures above), wherein as the apparatus is inserted into a waste receptacle, each first taper is pressed toward a second taper such that a portion of an interior space of the apparatus has a taper, wherein the second plurality of walls is foldable for form a bottom wall of the box that is perpendicular to and immediately adjacent to the plurality of straight walls, and wherein the third plurality of walls is foldable for form a top wall of the box that is perpendicular to and immediately adjacent to the plurality of straight walls  (Col. 4, Ln. 35 – Col. 5, Ln. 29).
	Boyea and Coalier are analogous inventions in the field of tapered receptacles. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the box of 

Regarding Claim 17

	Modified Boyea teaches all the limitations of claim 16 as shown above. Boyea further teaches the box and receptacle are emptied of waste materials in a same motion (Paragraph [0038]).

Regarding Claim 18

	Modified Boyea teaches all the limitations of claim 16 as shown above. Boyea further teaches waste materials located within an interior space of the box are emptied without an operator touching the box (Paragraph [0038]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6, 7, 16, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER CASTRIOTTA whose telephone number is (571)270-5279. The examiner can normally be reached Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/JENNIFER CASTRIOTTA/Examiner, Art Unit 3733        

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733